Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   DETAILED ACTION
                                             Status of the Application
1. Claims 1-20 are pending and considered for examination. 
                                                         Priority
2.   This application filed on December 06, 2019 claims priority benefit to US 62/776,104 filed on December 06, 2018. 
Claim Rejections - 35 USC § 112
3.    The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
        Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 11 recite ‘target dependent sequences of nucleic acids’.  It is not clear what the target dependent sequence refers to. Does it refer to a target nucleic acid in the nucleic acids or any other nucleic acid sequences that are dependent on the nucleic acids of the preamble.

                                             Claim Rejections - 35 USC § 102
5.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

        Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seetang-Nun et al. (Molecular and Cellular Probes, Vol. 27, p. 71-79, 2013).
          Note: Claims 1-10 only recite the intended use of the device and the colorimetric reporter system to process a test sample, without any active steps to perform the method. The intended use is not given any patentable weight according to MPEP 2114. In the following rejection, the claims 1-10 are interpreted as comprising said device and said colorimetric reporter system and the intended use is inherent in said device and colorimetric reporter system.
.
                                   Claim Rejections - 35 USC § 103
6.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

          A.  Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Seetang-Nun et al. (Molecular and Cellular Probes, Vol. 27, p. 71-79, 2013) in view of Egholm et al. (US 2005/01086572).
 Seetang-Nun et al. teach a diagnostic assay and a rapidly performing diagnostic assay of claim 1, 3, 11, 13,  for detection of nucleic acids comprising performing loop-mediated isothermal amplification (LAMP) reaction with a LAMP device (integrated system) to process a test solution and perform isothermal amplification of a target dependent sequence of nucleic acids, said LAMP reaction uses a plurality primers (four primers 
           providing a colorimetric reporter system using gold nanoparticles (AuNP) aggregatable using the colorimetric system identifying, detecting said target dependent sequence of said nucleic acid sequences and identify the presence of said target dependent sequence (see entire document, at least paragraphs under ‘materials and methods section 2.3.3 -2.4, 3.1,  Fig. 1 indicating target detection).
        With reference to claim 2, 9-10, 19-20, Seetang-Nun et al. teach that detection of said target specific sequences indicates the presence of a pathogen, said pathogen is a virus or bacteria (see entire document, at least paragraphs under ‘materials and methods section 2.3.3 – 3.1, Fig. 1 indicating WSSV pathogen).
      With reference to claims 5-6, 15-17, Seetang-Nun et al. teach that said target dependent sequence is a specific DNA sequence complementary to the target target-AuNP hybrid is detected using colorimetric reporter system wherein aggregative properties of gold nanoparticles allow detection of hybrids and depending on the color of the aggregate and non-aggregate AuNPs indicate the presence or absence of the target dependent sequence (see page 72-73, section 2.3.3-2.4).

        Eghlom et al. teach an amplification method wherein the method comprises amplification of target nucleic acids using peptide nucleic acid primers (see entire document, at least para 0014-0015, 0021-0022).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the method as taught by Seetang-Nun et al. with a primer having peptide nucleic acid as taught by Eghlom et al. to achieve expected advantage of developing an improved diagnostic assay for detecting nucleic acids. The ordinary person skilled in the art would have motivated to combine the method of Seetang-Nun et al. with a peptide nucleic acid primer to have a reasonable expectation of success that the combination would result in simple and rapid diagnostic assay with improved specificity because Eghlom et al. explicitly taught that the use of peptide nucleic acid primers in amplification reaction increases affinity and specificity of detecting the target by PNA moiety in PNA-DNA chimera and said shorter PNA primers are economical and require less sequence information (see entire document, at least para 0012) and such a modification of the method is considered to be obvious over the cited prior art.
     B.  Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suebsing et al. (Letters in Applied Microbiology, Vol. 56, page 428-435, 2013) in view of Egholm et al. (US 2005/0186572) and Askaravi et al. (AMB Expr., Vol. 7:137, page 1-9, 2017).

           providing a colorimetric reporter system using gold nanoparticles (AuNP) aggregatable with a peptide nucleic acid and using the colorimetric system identifying and detecting said target dependent sequence of said nucleic acid sequences and identify the presence of said target dependent sequence (see entire document, at least page 433-434, paragraphs under gold nanoparticle (AuNP) probe preparation and optimization of AuNP probe ….RT-LAMP amplicons subheadings, page 430-431, Fig.1-2).
With reference to claim 2, 9-10, 19-20, Suebsing et al. teach that detection of said target specific sequences indicates the presence of a pathogen, said pathogen is a virus or bacteria (see at least entire document, at least page 433-434, paragraphs under Gold nanoparticle (AuNP) probe preparation and optimization of AuNP probe ….RT-LAMP amplicons subheadings, page 430-431, Fig. 1-2, page 428, abstract).

       However, Suebsing et al. did not specifically primer having peptide nucleic acid (PNA) sequences hybridizable to the target dependent sequence and AuNP aggregatable with a PNA .
          With reference to claims 1-20, Eghlom et al. teach an amplification method wherein the method comprises amplification of target nucleic acids (DNA, RNA) using peptide nucleic acid primers (see entire document, at least para 0014-0015, 0021-0022).
          With reference to claims 1-20, Askaravi et al. teach a method comprising AUNPs aggregatable with a PNA oligomer, wherein the PNA oligomers hybridize with complementary to a target and its use in PCR and LAMP reactions and detection of PNA/DNA hybrid aggregates (see entire document, at least page 1, abstract, page 3, Scheme 1, paragraph under PNA-AuNP colorimetric detection assay, page 6, fig.2, paragraph under discussion subheading, page 7, Fig.3-4, page 8, paragraph 1 on the left-hand side column).

                                               Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair- my. uspto. gov/ pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637